DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-10 and 21-26 are pending of which claim 10 ids withdrawn from consideration. Claims 11-20 are canceled. The claim amendment to require Nb has overcome rejections over Cossale (M. Cossale, A. Krings, J. Soulard, A. Boglietti and A. Cavagnino, "Practical Investigations on Cobalt–Iron Laminations for Electrical Machines," in IEEE Transactions on Industry Applications, vol. 51, no. 4, pp. 2933-2939, July-Aug. 2015, doi: 10.1109/TIA.2015.2394404) under 35 USC 102 and 103. Applicant’s amendment has overcome rejections under 35 USC 112(b) directed to the claim limitations “substantially all grains” in claim 1, and directed to limitations modified by “about” in claims 1 and 3-10. Amendment has overcome rejections under 35 USC 112(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further regarding claim 25, it is unclear how one of iron or cobalt may be present at 70%, the other present in 30 atomic percent to 70, and still contain a finite amount of Nb, as required by claim 1 because 70% of either Fe or Co plus 30% or greater of the other of Fe or Co plus any finite amount of Nb calculates a total greater than 100%. If 30% or greater of one component is present, and Nb is present, the third component cannot be present in 70%. Note that 69.9% is mathematically possible as an upper limit in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenbrink (US20200147688).
Regarding claims 1-8, 21, and 25-26 Tenbrink discloses additively manufacturing ([0015-19], [0074], claim 1) a magnetic alloy with compositions overlapping or encompassing the composition claims in claims 1-4 and 25-26 [0042-43], [0046-47], [0051], [0063]. Tenbrink discloses heat treating the additively manufactured component at a temperature from 600                        
                            °
                        
                    C to                         
                            1,400
                            °
                        
                    C for at least 0.25 hours [0031], [0045], [0049], [0052] and discloses an Fe-Co alloy with Nb among elements as alternative or additional to V to increase electrical resistance and improve mechanical properties alloys [0043], [0047]. Tenbrink discloses that at temperatures around approximately 730                        
                            °
                        
                    C an order transition from an unordered distribution of the atoms in the crystal lattice of such Fe-Co alloys to an ordered superstructure takes place [0047].  600                        
                            °
                        
                    C to                         
                            1,400
                            °
                        
                    C overlaps or encompasses the ranges of instant claims 7 and 8, and                         
                            730
                            °
                        
                     lies within 
Tenbrink is silent on the grain sizes of either the as-formed or heat treated component; however, Tenbrink does disclose that the powder from which the alloy is additively manufactured has a size of from 10 to 80 µm (claim 29, [0022], [0070]) which encompasses the example powder sizes of the present disclosure (paragraph [0049]). Examples of the present disclosure use a laser based additive manufacturing (paragraph [0049]) as does Tenbrink [0015-19]. The grain size of both the as-formed and heat treated components are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given that Tenbrink discloses heat treating parameters that encompass the inventive parameter ranges, compositions that overlap or encompass the inventive ranges, the 
Further, Tenbrink discloses that magnetic properties are a result of the grain growth during heat treatment [0032], [0081], thereby identifying grain size as a results-effecting variable, and it would have been obvious to optimize grain size in order to achieve optimal magnetic properties thereby arriving at the sizes of claims 1, 5, 6, and 21. See MPEP2144.05(II).
Regarding claim 9, Tenbrink discloses that the material may take the form of a lamination of sheets stacked one on top of the other [0005]. As a build step in a lamination-type additive manufacturing process is the production of one sheet an embodiment of Tenbrink which stacks the formed, heat treated material meets the limitation of heat treating during a build step.
Regarding claims 22-24, Tenbrink discloses a relative density greater than 98%, preferably greater than 99.5%, preferably greater than 99.8% ([0008-09], claim 1). As porosity is by definition the difference between 100% and relative density, Tenbrink’s disclosure of a density of 99.5% or less is identical to the range claimed in present claim 22, and preferred embodiments narrowly overlap or encompass the ranges claimed in claims 23-24. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding rejections under 35 USC 112(b), applicant’s amendment has overcome previously set forth grounds of rejection; however, the amendment has introduced new issues under 35 USC 112(b) with new claim 25. 
Regarding rejections over Tenbrink (US20200147688), applicant’s argument that the powder size does not lead to nor inform the crystalline structure of Tenbrink's resulting alloy component is not persuasive in overcoming the rejections because the powder size limits the grain size in the starting powder material because grain size of the powder cannot physically exceed particle size. Further, Tenbrink’s disclosure of an Fe-Co powder size of from 10 to 80 µm (claim 29, [0022], [0042-43], [0046-47], [0051], [0063], [0070]) additively manufacturing an alloy from that powder composition ([0015-19], [0074], claim 1), and heat treating the additively manufactured alloy at a temperature from 600            
                °
            
        C to             
                1,400
                °
            
        C for at least 0.25 hours [0031], [0045], [0049], [0052] would lead one of ordinary skill in the art directly to additively manufacturing an Fe-Co powder size of 10 to 80 µm, and heat treating the additively manufactured alloy from 600            
                °
            
        C to             
                1,400
                °
            
        C for at least 0.25 hours. As such Tenbrink would lead one of ordinary skill in the art to any material property which would necessarily result from additively manufacturing an Fe-Co powder size of 10 to 80 µm, and heat treating the additively manufactured alloy from 600            
                °
            
        C to             
                1,400
                °
            
        C for at least 0.25 hours.
All examples in the present disclosure use an Fe-49Co-2V-0.3Nb alloy with a powder size of -55 µm + 15 µm (paragraph [0049] of the present disclosure), additively manufactures the inventive examples ([0050], Table 1); the present disclosure states “SEM micrographs of heat-treated samples of Comparative Examples 3-6 (after heat-treating the additively- manufactured samples) between 700°C-800°C for 1-4 hours showed no significant increase in the grain size” [0053], and all examples in the present disclosure, whether or not they are heat treated, meet the presently claimed grain size (Table 2).
            
                °
            
        C to             
                1,400
                °
            
        C for at least 0.25 hours [0031], [0045], [0049], [0052] would result in properties encompassing the claimed properties which define the scope of the presently claimed process. 
Arguments that Tenbrink discloses heat treating to increase grain size whereas the present application teaches that the average grain-size of the grains in the additively manufacture ferromagnetic component does not increase much are not persuasive because the present disclosure itself shows that the heat treatment causes grain growth in inventive embodiments (Table 2, paragraph [0053] of the present disclosure), the argument does not show what degree of grain growth takes place in the process disclosed by Tenbrink, and the argument is based on the relative degree of growth “does not increase much”. Of all the additively manufactured components of evidence, the largest grain size is             
                1.58
                ±
                0.90
            
         µm (Table 2), whereas the claimed range is 0.1 to 25 microns. All evidence of record suggests that the claimed properties which set forth the scope of claim 1 is the necessary result of additively manufacturing from powdered material, and such evidence is sufficient according to MPEP2112 to shows that the process disclosed by Tenbrink would be expected to meet the properties which define the scope of the claimed process absent persuasive rebuttal evidence by which the grain growth of Tenbrink may be directly compared with the grain growth of the claimed process. The arguments of counsel cannot take the place of evidence in the record (MPEP716.01(c)(II)). 
Further, the effects of annealing on grain size in Fe-Co alloys are known in the art regardless of whether or not Tenbrink directly states those effects. See the paragraph beginning 
Applicant argues dependent claims only by reference to independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190115128 forms sintered magnetic materials from powdered ferromagnetic Fe-Co alloys [0042-43]. After heat treating, embodiments of the components have grains sizes meeting the present claimed grain size ranges (Table 3 [0050]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736